Citation Nr: 0939415	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-21 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to financial assistance in the purchase of one 
automobile and adaptive equipment or adaptive equipment only. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1963 to January 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in April 2005, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

        The Veteran's service-connected disabilities do not 
result in loss or permanent loss of use of one or both feet; 
loss or permanent loss of use of one or both hands; 
shortening of the lower extremity of 3 1/2 inches or more; 
complete paralysis of the external popliteal (common 
peroneal) nerve; permanent impairment of vision of both eyes; 
or ankylosis of one or both knees or one or both hips. 


CONCLUSION OF LAW

The criteria for VA financial assistance for the purchase of 
one automobile and adaptive equipment or for adaptive 
equipment only have not been met.  38 U.S.C.A. §§ 3901, 3902 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.808 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in February 2005 regarding the Veteran's claim for automobile 
allowance or adaptive equipment.  In the letter, the Veteran 
was notified of the evidence needed to substantiate the 
claim, namely, evidence that a service-connected disability 
resulted in the loss, or permanent loss of use, of at least 
foot or hand, permanent impairment of vision in both eyes.  
The Veteran was informed that he may be entitled to only 
adaptive equipment if he had ankylosis of at least one knee 
or one hip due to a service-connected disability.  The 
Veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and of Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (pre-adjudication notice). 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records and 
afforded the Veteran VA examinations.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Financial Assistance for the Purchase of One Automobile and 
Adaptive Equipment or of Adaptive Equipment Only 

VA provides financial assistance for the purchase of one 
automobile and adaptive equipment to a Veteran, who has a 
service-connected disability, resulting in one of the 
following: loss or permanent loss of use of one or both feet; 
loss or permanent loss of use of one or both hands; or 
permanent impairment of vision of both eyes.  38 U.S.C.A. § 
3902; 38 C.F.R. § 3.808(a), (b)(1), (2), and (3). 

VA provides financial assistance for the purchase of adaptive 
equipment alone to a Veteran, who has a service-connected 
disability, resulting in either ankylosis of one or both 
knees or one or both hips.  38 U.S.C.A. § 3902; 38 C.F.R. § 
3.808(b)(4). 

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or the knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, in the case of the hand; or balance, 
propulsion, in the case of a foot, could be accomplished 
equally well by an amputation stump with prosthesis.  

Under 38 C.F.R. § 3.350(a)(2)(i), loss of use of a foot 
includes shortening of the lower extremity of 3 1/2 inches or 
more.  

Also considered as loss of use of a foot under 38 C.F.R. § 
3.350(a)(2)(i) is complete paralysis of the external 
popliteal (common peroneal) nerve and consequent foot drop, 
accompanied by characteristic organic changes, including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of the nerve.  

Facts 

The Veteran's service-connected disabilities are: 
degenerative disc disease of the cervical spine with 
radicular weakness of the upper and lower extremities, 
depression with adjustment disorder; lumber spine strain with 
spondylosis, osteoarthritis of the knees, and left ankle 
arthrosis.  

VA records show that in February 2003, the Veteran had a 
cervical laminectomy.  On VA examination for housebound 
status or permanent need for regular aid and attendance in 
April 2003, the Veteran had weakness in the upper and lower 
extremities.  He needed assistance with personal hygiene and 
preparing his meals, but he could feed himself.  He was able 
to walk a short distance with a front wheeled walker, but he 
had trouble clearing his right foot while walking. 

On VA examination for housebound status or permanent need for 
regular aid and attendance in February 2006, the examiner 
stated that the Veteran was unable to walk without 
assistance.  He was able to use his hands to grip items and 
he could feed himself.  In May 2006, it was noted that the 
Veteran could dress himself.  He was able to walk about five 
feet.  On VA examination in July 2006, the Veteran was unable 
to walk more than two to three steps and he required 
motorized wheelchair for mobility.  There was no ankylosis of 
the knees.  Motor function in the lower extremities was 3/5 
on the right and 5/5 on the left.  



Analysis

As for the criteria for financial assistance for the purchase 
of one automobile and adaptive equipment based on loss of use 
of one or both feet, the service-connected disabilities, 
affecting the lower extremities, are degenerative disc 
disease of the cervical spine with radicular weakness of the 
lower extremities, lumber spine strain with spondylosis, 
osteoarthritis of the knees, and left ankle arthrosis.  
Although the Veteran relies on a motorized wheelchair for 
mobility he is able to walk a few steps, demonstrating actual 
remaining function of the feet with regard to balance and 
propulsion.  The disabilities therefore, singularly or in 
combination, have not resulted in loss or permanent loss of 
use of one or both feet, and the Veteran would not be equally 
well served by an amputation stump at the site of election 
below the knee with the use of a suitable prosthetic 
appliance. 38 U.S.C.A. § 3902; 38 C.F.R. § 3.808(b)(1).  

Also loss of use of a foot under 38 C.F.R. § 3.350(a)(2)(i) 
is not shown in the absence of either shortening of the lower 
extremity of 3 1/2 inches or of complete paralysis of the 
external popliteal (common peroneal) nerve and consequent 
foot drop, accompanied by characteristic organic changes, 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of the nerve.  

As for the criteria for financial assistance for the purchase 
of one automobile and adaptive equipment based on loss of use 
of one or both hands, the service-connected disability, 
affecting the upper extremities, is degenerative disc disease 
of the cervical spine with radicular weakness of the upper 
extremities.  The disability has not resulted in loss or 
permanent loss of use of one or both hands, as the Veteran is 
able to dress and feed himself and control a motorized 
wheelchair, demonstrating actual remaining function of the 
hands as to the abilities to grasp and to manipulate.  And 
the Veteran would not be equally well served by an amputation 
stump at the site of election below the elbow with the use of 
a suitable prosthetic appliance.  38 U.S.C.A. § 3902; 38 
C.F.R. § 3.808(b)(2).

The Veteran does not have a service-connected eye disability, 
and the criterion for financial assistance based on permanent 
impairment of vision of both eyes does not apply in this 
case.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808(b)(3).

As for financial assistance for the purchase of adaptive 
equipment alone, the service-connected disabilities, 
affecting the hip and knees are degenerative disc disease of 
the cervical spine with radicular weakness of the lower 
extremities, lumber spine strain with spondylosis, and 
osteoarthritis of the knees.  The disabilities have not 
singularly or in combination resulted in either ankylosis of 
one or both knees or one or both hips.  38 U.S.C.A. § 3902; 
38 C.F.R. § 3.808(b)(4).

For the above reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply. 


ORDER

Financial assistance in the purchase of one automobile and 
adaptive equipment or adaptive equipment only is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


